© PPL Corporation 2014 4th Quarter Earnings Call PPL Corporation February 6, 2014 Exhibit 99.2 © PPL Corporation 2014 2 Cautionary Statements and Factors That May Affect Future Results Any statements made in this presentation about future operating results or other future events are forward-looking statements under the Safe Harbor Provisions of the Private Securities Litigation Reform Act of 1995. Actual results may differ materially from such forward-looking statements. A discussion of factors that could cause actual results or events to vary is contained in the Appendix to this presentation and in the Company’s SEC filings. © PPL Corporation 2014 3 2013 Earnings Results, Operational Overview and 2014 Earnings Forecast Segment Results and Financial Overview Q&A W. H. Spence P. A. Farr Agenda © PPL Corporation 2014 4 Earnings Results © PPL Corporation 2014 5 Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. 2014 Earnings Forecast Segment 2013A (Ongoing) 2014E Midpoint Kentucky Regulated U.K. Regulated PA Regulated Supply Corporate and Other Total © PPL Corporation 2014 6 •Improved ROEs at regulated operations •Implemented DSIC mechanism for PPL Electric Utilities •All four WPD companies selected for Fast-Track consideration •Executing on construction programs 2013 Regulated Operational Overview © PPL Corporation 2014 7 Note:Total includes Residential, Commercial and Industrial customer classes as well as “Other”, which is not depicted on the charts above. Regulated Volume Variances © PPL Corporation 2014 8 •Agreement to sell Montana hydro assets –Subject to regulatory approvals –Sale is not expected to close before the second half of 2014 •Improved Susquehanna operations –Continue to work with vendor to resolve turbine blade cracking issues •Contained O&M and capital costs 2013 Supply Operational Overview © PPL Corporation 2014 9 •Northeast Pocono Reliability Project approved by PA PUC in January •WPD business plan approval (Fast-Track) expected end of February •LG&E and KU rate cases •Further investment opportunities at regulated operations •Continue to manage Supply challenges 2014 Objectives/Highlights © PPL Corporation 2014 10 Q4 2013 Q4 2012 Change Kentucky Regulated U.K. Regulated Pennsylvania Regulated Supply Corporate and Other Total Ongoing Earnings Overview Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. Change Kentucky Regulated U.K. Regulated Pennsylvania Regulated Supply Corporate and Other Total © PPL Corporation 2014 11 Year-to-Date 2012 EPS - Ongoing Earnings Gross margins Depreciation Dilution Total 2013 EPS - Ongoing Earnings Kentucky Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 12 Year-to-Date 2012 EPS - Ongoing Earnings Utility revenue O&M Depreciation Income taxes and other Dilution Total 2013 EPS - Ongoing Earnings U.K. Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 13 Year-to-Date 2012 EPS - Ongoing Earnings Gross delivery margins O&M Depreciation Income taxes and other Dilution Total 2013 EPS - Ongoing Earnings Pennsylvania Regulated Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 14 Year-to-Date 2012 EPS - Ongoing Earnings East energy margins West energy margins O&M Depreciation Income taxes and other Dilution Total 2013 EPS - Ongoing Earnings Supply Segment Earnings Drivers Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. © PPL Corporation 2014 15 2013A to 2014E Earnings Walk Note:See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. (1)Earnings from ongoing operations. Revenue:$0.07 O&M:$0.05 Depr.:($0.05) Financing:($0.04) Taxes:($0.05) Other:$0.02 Margins:$0.09 Other:($0.02) Margins:$0.05 O&M:($0.05) Depr.:($0.01) Financing:($0.01) Other:($0.03) Margins:($0.37) Depr.:($0.02) Financing:$0.04 Taxes:$0.05 Other:($0.02) © PPL Corporation 2014 16 Free Cash Flow before Dividends (Millions of Dollars) Reconciliation of Cash from Operations to Free Cash Flow before Dividends (Millions of dollars) Free Cash Flow before Dividends Note:Free Cash Flow forecast updated on an annual basis. (1)2014E reflects anticipated proceeds from pending sale of Montana hydro facilities, which is not expected to close before the second half of 2014. Free Cash Flow before Dividends $2,000 Free Cash Flow before Dividends (Millions of Dollars) Reconciliation of Cash from Operations to Free Cash Flow before Dividends (Millions of dollars) ($1,000) ($500) $0 $500 $1,000 $1,500 ($412) $144 Cash from Operations Increase ( Decrease) in cash due to: Capital Expenditures Sale of Assets Other Investing Activities - Net Free Cash Flow before Dividends (1) 2012A 2013A 2,764 $ 2,857 $ ( 3,176) (4,307) (412) $ $ (1,450) 2014E 3,161 $ (4,032) $ ($2,000) ($1,500) 2012A ($1,450) 2013A 2014E Note: Free Cash Flow forecast updated on an annual basis. (1) 2014E reflects anticipated proceeds from pending sale of Montana hydro facilities, which is not expected to close before the second half of 2014. © PPL Corporation 2014 16 © PPL Corporation 2014 17 ($ in billions) Note:Corporate and Other capital expenditures average approximately $60 million per year. (1)Figures based on assumed exchange rate of $1.58 / GBP. (2)Expect between 80% and 90% to receive timely returns via ECR mechanism based on historical experience and future projections. Operating Segment Capital Expenditures Significant and stable investment opportunities in regulated utilities © PPL Corporation 2014 18 ($ in billions) (1)Represents capitalization for LKE, as LG&E and KU rate constructs are based on capitalization.Represents Regulatory Asset Value (RAV) for WPD. (2)Figures based on assumed exchange rate of $1.58 / GBP and the RIIO-ED1 business plan as filed on July 1, 2013. 5-Year Regulatory Asset Base(1) CAGR:6.7% Projected Regulated Rate Base Growth © PPL Corporation 2014 19 A predominantly rate-regulated business mix provides strong support for current dividend and a platform for future growth (1)Based on mid-point of forecast.Annualized dividend based on 2/6/2014 announced increase. Actual dividends to be determined by Board of Directors. (2)From only regulated segments. (3)See Appendix for the reconciliation of earnings from ongoing operations to reported earnings. $/Share Annualized Dividend Profile 1.4% Dividend Increase © PPL Corporation 2014 20 Appendix © PPL Corporation 2014 21 P U.K. Electricity Distribution Price Control Review Schedule RIIO-ED1 Timetable Provisional Timing Milestone September 2012 Publication of Strategy Consultation March 2013 Strategy decision published July 2013 DNOs submit and publish business plans November 2013 Initial assessment and fast-track Draft Determination published February 2014 Fast-track Final Determination published March 2014 Non-fast-track DNOs resubmit & publish business plans August 2014 Non-fast-track Draft Determination published November 2014 Non-fast-track Final Determination published December 2014 Statutory Consultation on license modifications April 1, 2015 New price control period commences Source:Ofgem, September 2013 Completed P P P P © PPL Corporation 2014 22 Enhancing Value Through Active Hedging Capacity revenues are expected to be $560 and $505 million for 2014 and 2015 respectively. Note:As of December 31, 2013 Includes PPL Montana's hydroelectric facilities through the 3rd quarter of 2014. On September 26, 2013, PPL Montana, LLC reached an agreement to sell all 11 of its hydroelectric power plants. The sale is subject to regulatory approvals and currently is not expected to close before the second half of 2014. (1)Represents expected sales of Supply segment based on current business plan assumptions. (2)The 2015 ranges of average energy prices for existing hedges were estimated by determining the impact on the existing collars resulting from 2015 power prices at the 5th and 95th percentile confidence levels. © PPL Corporation 2014 23 Competitive Generation Overview Note:As of December 31, 2013 (1)Includes ownedand contracted generation. (2)Other includes PPAs, renewables and NUGS. Total 2013 generation output(1) increasedby 6% due to improved nuclear and coal performance © PPL Corporation 2014 24 24-hour average. NYMEX and TETCO M3 forward gas prices on 12/31/2013. Market Heat Rate PJM on-peak power price divided by TETCO M3 gas price. Market Prices Market Prices ELECT RIC ATC(1) NYMEX GAS(2) M id-Columbia On-Pe ak Off-Peak ATC(1) PJM On-Pe ak Off-Peak ( Per M WD) EQA HEAT RATE(3) TETCO M3 PJM MARKET CAPACITY PRICES 2014 $45 $32 $38 $41 $30 $36 $4.19 $3.95 11.4 $173.85 88% 2015 $ 43 $ 31 $ 36 $ 38 $ 28 $ 34 $ 4.14 $ 3.71 11.5 $154.56 90% (1) 24-hour average. (2) NYMEX and TETCO M3 forward gas prices on 12/31/2013. (3) Market Heat Rate PJM on-peak power price divided by TETCO M3 gas price. © PPL Corporation 2014 24 © PPL Corporation 2014 25 Note:As of December 31, 2013 (1)Excludes $978 million of junior subordinated notes due 2019 that are a component of PPL’s 2011 Equity Units and may be put back to PPL Capital Funding if the remarketing in 2014 is not successful. (2)Bonds defeased in substance in 2008 by depositing sufficient funds with the trustee. (3)Includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015 either for (a) purchase and remarketing by a remarketing dealer or (b) repurchase by PPL Energy Supply. Debt Maturities Debt Maturities 2$0 (1) PPL Capital Funding $0 $0 $0 $250 LG& E and KU Energy ( Holding Co LKE) 0 ouisville Gas & Electric 0 entucky Utilities 0 (2) PPL Electric Utilities nergy Supply 304 304 (3) otal $314 $1,304 $814 $104 $653 Note: As of December 31, 2013 (1) Excludes $978 million of junior subordinated notes due 2019 that are a component of PPL’s 2011 Equity Units and may be put back to PPL Capital Funding if the remarketing in 2014 is not successful. (2) Bonds defeased in substance in 2008 by depositing sufficient funds with the trustee. (3) Includes $300 million of REset Put Securities due 2035 that are required to be put by the holders in October 2015 either for (a) purchase and remarketing by a remarketing dealer or (b) repurchase by PPL Energy Supply. © PPL Corporation 2014 25 © PPL Corporation 2014 26 Liquidity Profile Note:As of December 31, 2013 •Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment of more than 8% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. Liquidity Profile Letters of Credit Outstanding & Total Commercial Unused Expiration Capacity Paper Backup Drawn Capacity Institution Facility Date (Millions) (Millions) (Millions) (Millions) PPL Capital Funding Syndicated Credit Facility Nov- 2018 $300 $0 $ 270 $ 30 PPL Energy Supply Syndicated Credit Facility Nov- 2017 $ 3,000 $29 $ 0 $ 2,971 Letter of Credit Facility Mar- 2ncommitted Credit Facilities $ 3,325 $ 244 $0 $3,lectric Utilities Syndicated Credit Facility Oct- 2017 $300 $21 $ 0 $ 279 LG&E and KU Energy ( LKE) Syndicated Credit Facility Oct- 2018 $ 75 $ 0 $ 75 $0 Louisville Gas & Electric Syndicated Credit Facility Nov- 2017 $500 $20 $ 0 $ 480 Kentucky Utilities Syndicated Credit Facility Nov- 2017 $400 $ 150 $0 $250 Letter of Credit Facility May - 2$598 $ 348 $0 $yndicated Credit Facility Dec- 2016 £ 210 £ 0 £ 103 £ 107 WPD (South West) Syndicated Credit Facility Jan-2(East Midlands ) Syndicated Credit Facility Apr-2(West Midlands) Syndicated Credit Facility Apr- 2ncommitted Credit Facilities 84 5 0 79 £ 1,139 £5 £ 103 £1,031 Note: As of December 31, 2013 • Credit facilities consist of a diverse bank group, with no bank and its affiliates providing an aggregate commitment of more than 8% of the total committed capacity for the domestic facilities and 13% of the total committed capacity for WPD’s facilities. © PPL Corporation 2014 26 © PPL Corporation 2014 27 Reconciliation of Fourth Quarter Earnings from Ongoing Operations to Reported Earnings (Loss) Reconciliation of Fourth Quarter Earnings from Ongoing Operations to Reported Earnings (Loss) (After- T ax) (Unaudited) 4th Quarter 2013 (millions of dollars) Kentucky U. K. Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 79 $ 192 $ 49 $ 88 $ (14) $ 394 Special Items: Adjusted energy-related economic activity, net ( 30) ( 30) Foreign currency-related economic hedges ( 21) ( 21) Corette asset impairment ( 39) ( 39) W PD Midlands acquisition-related adjustments: Other acquisition- related adjustments 10 10 Other: LKE discontinued operations 1 1 Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets (413) (413) Total Special Items 1 (11) (482) (492) Reported Earnings ( Loss) $ 80 $ 181 $ 49 $ ( 394) $ ( 14) $ ( 98) (per share - diluted) Kentucky U.K. Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations ( a) $ 0.12 $ 0.30 $ 0.07 $ 0.13 $ ( 0.02) $ 0.60 Special Items: Adjusted energy-related economic activity, net (0.04) ( 0.04) Foreign currency-related economic hedges (0.03) (0.03) Corette asset impairment (0.06) ( 0.06) WPD Midlands acquisition-related adjustments: Other acquisition- related adjustments 0.01 0.01 Other: Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets (0.62) ( 0.62) Effect of anti-dilutive, incremental shares (b) (0.02) ( 0.02) Total Special Items (0.02) (0.74) (0.76) Reported Earnings ( Loss) ( b) $ 0.12 $ 0.28 $ 0.07 $ ( 0.61) $ ( 0.02) $ ( 0.16) (a) The " If-Converted Method" was applied to PPL's Equity Units beginning in the first quarter of 2013, resulting in $ 7 million of interest charges ( after-tax) being added back to earnings for the three months ended December 31, 2013, and approximately 33 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only for purposes of calculating diluted earnings per share. (b) As a result of reported losses during the period, primarily due to the Colstrip lease termination, diluted earnings per share f or the PPL Corp total exclude incremental shares as they were anti-dilutive. The impact from the difference in shares is included in the Supply segment. © PPL Corporation 2014 27 © PPL Corporation 2014 28 Reconciliation of Year-to-date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year- to- date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year- to- date Earnings from Ongoing Operations to Reported Earnings (After- T ax) (Unaudited) Year-to- Date December 31, 2013 (millions of dollars) Kentucky U. K. Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 304 $ 855 $ 209 $ 259 $ (36) $ 1,591 Special Items: Adjusted energy-related economic activity, net ( 77) ( 77) Foreign currency-related economic hedges ( 29) ( 29) Corette asset impairment ( 39) ( 39) W PD Midlands acquisition- related adjustments: Separation benefits (4) (4) Other acquisition-related adjustments 8 8 Other: LKE discontinued operations 2 2 EEI adjustments 1 1 Change in tax accounting method related to repairs (3) (3) Counterparty bankruptcy 1 1 Windfall tax litigation 43 43 Change in WPD line loss accrual ( 35) ( 35) Change in U. K. tax rate 84 84 Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets (413) ( 413) Total Special Items 3 67 (531) ( 461) Reported Earnings $ 307 $ 922 $ 209 $ (272) $ (36) $ 1,130 ( per share - diluted) ( a) Kentucky U. K. Pennsylvania Corporate Regulated Regulated Regulated Supply and Other Total Earnings from Ongoing Operations $ 0.48 $ 1.32 $ 0.31 $ 0.39 $ ( 0.05) $ 2.45 Special Items: Adjusted energy-related economic activity, net (0.11) ( 0.11) Foreign currency-related economic hedges (0.03) (0.03) Corette asset impairment (0.06) ( 0.06) WPD Midlands acquisition- related adjustments: Separation benefits ( 0.01) (0.01) Other acquisition-related adjustments 0.01 0.01 Other: Change in tax accounting method related to repairs (0.01) ( 0.01) Windfall tax litigation 0.06 0.06 Change in WPD line loss accrual ( 0.05) (0.05) Change in U. K. tax rate 0.13 0.13 Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets (0.62) ( 0.62) Total Special Items 0.11 (0.80) (0.69) Reported Earnings $ 0.48 $ 1.43 $ 0.31 $ (0.41) $ ( 0.05) $ 1.76 (a) The "If-Converted Method" was applied to PPL's Equity Units beginning in the first quarter of 2013, resulting in $44 million of interest charges (after-tax) being added back to earnings for the twelve months ended December 31, 2013, and approximately 53 million shares of PPL Common Stock being treated as outstanding. Both adjustments are only for purposes of calculating diluted earnings per share. © PPL Corporation 2014 28 © PPL Corporation 2014 29 Reconciliation of Fourth Quarter Earnings from Ongoing Operations to Reported Earnings Reconciliation of Fourth Quarter Earnings from Ongoing Operations to Reported Earnings (After- T ax) (Unaudited) 4th Quarter 2012 (millions of dollars) Kentucky U. K. Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations Special Items: $ 44 $ 172 $ 37 $ 39 $ 292 Adjusted energy-related economic activity, net 15 15 Foreign currency-related economic hedges (5) (5) Impairments: Other asset impairments ( 15) (1) (16) Acquisition-related adjustments: WPD Midlands Separation benefits (2) (2) Other: Change in U. K. tax rate 1 1 Change in WPD line loss accrual 74 74 Total Special Items (15) 68 14 67 Reported Earnings $ 29 $ 240 $ 37 $ 53 $ 359 (per share - diluted) Kentucky U. K. Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations Special Items: $ 0.08 $ 0.29 $ 0.05 $ 0.07 $ 0.49 Adjusted energy-related economic activity, net 0.02 0.02 Foreign currency-related economic hedges (0.01) (0.01) Impairments: Other asset impairments ( 0.03) (0.03) Other: Change in WPD line loss accrual 0.13 0.13 Total Special Items ( 0.03) 0.12 0.02 0.11 Reported Earnings $ 0.05 $ 0.41 $ 0.05 $ 0.09 $ 0.60 © PPL Corporation 2014 29 © PPL Corporation 2014 30 Reconciliation of Year-to-date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year-to-date Earnings from Ongoing Operations to Reported Earnings Reconciliation of Year-to-date Earnings from Ongoing Operations to Reported Earnings (After-Tax) (Unaudited) Year-to-Date December 31, 2012 (millions of dollars) Kentucky U. K. Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $193 $696 $132 $396 $1,417 Special Items: Adjusted energy-related economic activity, net 38 38 Foreign currency-related economic hedges (33) (33) Impairments: Adjustments - nuclear decommissioning trust investments 2 2 Other asset impairments (15) (1) (16) Acquisition- related adjustments: WPD Midlands Separation benefits (11) (11) Other acquisition- related adjustments 2 2 LKE Net operating loss carryforward and other tax-related adjustments 4 4 Other: LKE discontinued operations ( 5) (5) Change in U. K. tax rate 75 75 Counterparty bankruptcy (6) (6) Wholesale supply cost reimbursement 1 1 Ash basin leak remediation adjustment 1 1 Coal contract modification payments (17) (17) Change in WPD line loss accrual 74 74 Total Special Items (16) eported Earnings $177 $803 $132 $ 414 $ 1,526 ( per share - diluted) Kentucky U. K. Pennsylvania Regulated Regulated Regulated Supply Total Earnings from Ongoing Operations $ 0.33 $ 1.19 $ 0.22 $ 0.68 $ 2.42 Special Items: Adjusted energy-related economic activity, net 0.07 0.07 Foreign currency-related economic hedges (0.06) ( 0.06) Impairments: Other asset impairments ( 0.03) (0.03) Acquisition- related adjustments: WPD Midlands Separation benefits (0.02) ( 0.02) LKE Net operating loss carryforward and other tax-related adjustments 0.01 0.01 Other: LKE discontinued operations ( 0.01) (0.01) Change in U. K. tax rate 0.13 0.13 Counterparty bankruptcy (0.01) ( 0.01) Coal contract modification payments (0.03) ( 0.03) Change in WPD line loss accrual 0.13 0.13 Total Special Items (0.03) 0.18 0.03 0.18 Reported Earnings $ 0.30 $ 1.37 $ 0.22 $ 0.71 $ 2.60 © PPL Corporation 2014 30 © PPL Corporation 2014 31 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings (After- Tax) (Unaudited) Forecast (per share - diluted) Actual High 2014 Low 2orette Renewable energy credits Other asset impairments WPD Midlands Special Items: Earnings from Ongoing Operations Adjusted energy-related economic activity, net Foreign currency-related economic hedges Impairments: Acquisition-related adjustments: $ 2.25 $ 2.05 $ 2.45 (0.11) (0.03) (0.06) $ 2.42 0.07( 0.06) (0.03) $ 2.73 0.12 0.01 (0.01) 2011 Bridge Facility costs Foreign currency loss on 2011 Bridge Facility Net hedge gains Hedge ineffectiveness U.K. stamp duty tax Separation benefits Other acquisition-related adjustments LKE (0.01) 0.01 ( 0.02) (0.05) (0.07) 0.07 (0.02) (0.04) (0.13) (0.10) Net operating loss carryforward and other tax-related adjustments Other: 0.01 Montana hydroelectric litigation LKE discontinued operations Change in tax accounting method related to repairs Litigation settlement - spent nuclear fuel storage Windfall tax litigation Counterparty bankruptcy Wholesale supply cost reimbursement Coal contract modification payments Change in WPD line loss accrual Change in U.K. tax rate Loss on Colstrip lease termination to facilitate the sale of Montana hydro assets Reported Earnings Total Special Items $ 2.25 $ 2.05 (0.01) 0.06 ( 0.05) 0.13 (0.62) (0.69) $ 1.76 (0.01) (0.01) (0.03) 0.13 0.130.18 $ 2.60 0.08 0.06 (0.07) (0.01) 0.01 0.12 (0.03) $ 2.70 © PPL Corporation 2014 31 © PPL Corporation 2014 32 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings (After-Tax) (Unaudited) Year-to- Date December 31, 2011 (per share - diluted) Kentucky U. K. Pennsylvania Regulated Regulated ( a) Regulated Supply Total Earnings from Ongoing Operations Special Items: $ 0.40 $ 0.87 $ 0.31 $ 1.15 $ 2.73 Adjusted energy-related economic activity, net 0.12 0.12 Foreign currency-related economic hedges 0.01 0.01 Impairments: Renewable energy credits (0.01) (0.01) Acquisition- related adjustments: WPD Midlands 2011 Bridge Facility costs (0.05) (0.05) Foreign currency loss on 2011 Bridge Facility (0.07) (0.07) Net hedge gains 0.07 0.07 Hedge ineffectiveness ( 0.02) (0.02) U. K. stamp duty tax (0.04) (0.04) Separation benefits (0.13) (0.13) Other acquisition-related adjustments Other: (0.10) (0.10) Montana hydroelectric litigation 0.08 0.08 Litigation settlement- spent nuclear fuel storage 0.06 0.06 Change in U.K. tax rate 0.12 0.12 Windfall tax litigation (0.07) (0.07) Counterparty bankruptcy (0.01) (0.01) Wholesale supply cost reimbursement Total Special Items (0.28) 0.01 0.25 0.01 (0.03) Reported Earnings $ 0.40 $ 0.59 $ 0.31 $ 1.40 $ 2.70 (a) WPD Midlands' results are consolidated on a one- month lag, and include eight months of results in 2011, as the date of acquisition was April 1, 2011. © PPL Corporation 2014 32 © PPL Corporation 2014 33 Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings Reconciliation of PPL’s Earnings from Ongoing Operations to Reported Earnings (After- T ax) (Unaudited) ( per share - diluted) Year-to- Date December 31, 2010 Kentucky U. K. Pennsylvania Regulated Regulated Regulated Supply Other (a) Total Earnings from Ongoing Operations Special Items: $ 0.06 $ 0.53 $ 0.27 $ 2.27 $ 3.13 Adjusted energy-related economic activity, net Sales of assets: (0.27) ( 0.27) Maine hydroelectric generation business Impairments: 0.03 0.03 Emission allowances (0.02) ( 0.02) Acquisition-related adjustments: LKE Monetization of certain full-requirement sales contracts (0.29) ( 0.29) Sale of certain non- core generation facilities (0.14) ( 0.14) Discontinued cash flow hedges and ineffectiveness (0.06) ( 0.06) Reduction of credit facility (0.01) ( 0.01) 2010 Bridge Facility costs $ ( 0.12) ( 0.12) Other acquisition-related adjustments Other: (0.05) ( 0.05) Montana hydroelectric litigation (0.08) ( 0.08) Change in U. K. tax rate 0.04 0.04 Windfall tax litigation 0.03 0.03 Health care reform - tax impact Total Special Items 0.07 (0.02) (0.86) ( 0.17) ( 0.02) (0.96) Reported Earnings $ 0.06 $ 0.60 $ 0.27 $ 1.41 $ ( 0.17) $ 2.17 (a) Includes certain costs incurred prior to the November 1, 2010 acquisition of LKE. © PPL Corporation 2014 33 © PPL Corporation 2014 34 Gross Margins Summary Gross Margins Summary ( Millions of Dollar s ) 2hange Twelve Months Ended December 31, Dilute d ( after - tax) Per Share KY Gross Mar gins $ 1,760 $ 1,540 $ 220 $ 0.23PA Gross De liver y Mar gins Distribution Trans mission Total $ $ 803251 1,054 $ 730210 $ 940 $ 73 41 $ 114 $ 0.08 0.04 $ 0.12 Eastern U. S. Western U.S. Total Unregulated Gross Energy Margins $ $ 1,756218 1,974 $ 1,867301 $ 2,168 $ $ ( 111) ( 83) ( 194) $ $ ( 0.11) ( 0.09) (0.20) © PPL Corporation 2014 34 © PPL Corporation 2014 35 Reconciliation of Year-to-Date Margins to Operating Income Reconciliation of Year- to- Date Margins to Operating Income Twelve Months Ended December 31, 2013 Twelve Months Ended December 31, 2012 ( Millions of Dollar s ) Unregulated Unregulated Kentucky PA Gross Gross Kentucky PA Gross Gross Gross De live r y Energy Operating Gross Delivery Energy Operating Margins Margins Margins Other Income Margins Margins Margins Other Income Operating Revenue s Utility $ 2,976 $ 1,866 $ 2,359 $ 7,201 $ 2,759 $ 1,760 $ 2,289 $ 6,808 PLR intersegment utility revenue ( expense) ( 51) $ 51 ( 78) $ 78 Unregulated wholesale energy 3,758 ( 714) 3,044 4,416 ( 290) 4,126 Unregulated retail energy 1,,027 865 ( 21) 844 Energy- related businesses otal Operating Revenues 2,976 1,815 4,828 2,241 11,860 2,759 1,682 5,359 2,486 12,286 Operating Expenses Fuel 896 1,,,837 Energy purchases ,742 ( 580) 1,,204 ( 394) 2,555 Other operation and maintenance 97 82 20 2,626 2,,611 2,835 Loss on lease termination epreciation 5 1,156 1,,049 1,100 Taxes, other than income 1 95 37 nergy- related businesses 7 ntercompany eliminations (4) 3 1 ( 3) 3 Total Operating Expenses 1,,854 4,690 9,521 1,,191 4,025 9,177 Total $ 1,760 $ 1,054 $ 1,974 $ ( 2,449) $ 2,339 $ 1,540 $ 940 $ 2,168 $ ( 1,539) $ 3,109 © PPL Corporation 2014 35 © PPL Corporation 2014 36 Statements contained in this presentation, including statements with respect to future earnings, cash flows, financing, regulation and corporate strategy are "forward-looking statements" within the meaning of the federal securities laws. Although PPL Corporation believes that the expectations and assumptions reflected in these forward-looking statements are reasonable, these statements are subject to a number of risks and uncertainties, and actual results may differ materially from the results discussed in the statements.
